'R-277




                            AxisTxr    11. TISXAS
PRICE   DANIEL
ATTORNEY GF.NEI+I.
                                 April 16, 1947

        Honorable T. Gilbert Adams
        County Attorney
        Jasper County
        Jasper, Texas            opinion Ho. V-148
                                      Be:   Construction of Section
                                            l(c) of Article 911a,
                                            Q. C. S.
        Dear Sir:
                  For brevity we summarize the facts contained
        in your request for an opinion as follows:
                   "There is now operating in the City of
              Kirbyville, Texas, which is an incorporated
              town, a taxicab cornany under and by author-
              ity of a franchise !ssued to itsby the City
              Council of Kirbyville authorizing it to trans-
              port passengers for hire within the corporate
              limits of said City+ In addition to the ssrv-
              ice authorized by its franchise from the City,
              it is engaged in transporting passengers for
              hire from Kirbyville to points within a fifty-
              mile radius thereof and especially to such
              points as Jasper, Silsbee, and Beaumont, each
              of which is incorporated and Newton, Call
              and Buna. It is perform&g this latter se&-
              ice without any authority from the Railroad
              Commission of Texas.
                   "There is presently a regular motor bus
              service rendered by one or more motor bus
              companies operating pursuant to valid cer-
              tificates of convenience and necessity is-
              sued by the Railroad Commission of Texas be-
              tween Kirbyville, on the one hand, and Jasper,
              Call, Newton, Buna, Silsbee, Beaumont, and
              other points within a fifty-mile radius of
              Kirbyville, on the other hand.
                   "Recently a driver for the taxicab com-
              pany in question was arrested and convicted
Hon. T. Gilbert Adams - Page 2                    V-148



     under Article 1690a, V, P. C., for violat-
     ing the Texas Motor Bus Law as embraced in
     Article 911a, V, C. S."
          In anticipation of future violations, you have
requested our opinion on that portion of Section l(c)
of Article 911a, V. C. S,, which reads "and the suburbs
thereof, whether separately incorporated or'otherwise.*
          It is assumed from the facts outlined by you
that the transportation service being rendered by the
taxicab company between Kirbyville, on the one hand, and
points within a fifty-mile radius thereof, on the other,
is regular in the sense that the company will and does
as a matter of practice transport passengers to and from
the points involved whenever a passenger presents him-
self and pays the fare demanded by the cab company. It
is also assumed that the taxicab company in question.
cannot in any manner qualify,or cane within the provi-
sions of either Article 6548, V. C. S., or 6548a, V. C. S.
          Section l(c) of Article qlla, V, C. S., reads
as follows:
         "The term (Motor Bus Company' when used
    in this Act means every corporation or per-
    sons as herein defined, their leSS88S, trus-
    t88S, receivers, or trUSte8S appointe,dbye
    any court whatsoever, owning, controlling,
    operating or managing any motor prOp8118d
    passenger vehicle not usually Operated on or
    over rail8, and engaged in the business of
    transporting persons for compensation or
    hire over the public highways within the
    State of Texas, whether operating over fixed
    routes or fixed schedules, or otherwise;
     rovided. further, that the term 'Motor Bus
     omnanyf as used in this Act shall not in-
    elude cornwations or persons. their lessees,
    sruatees.'or receivers. or trustees appointed
    by anv court whatsoever, insofar as they own,
    control. owrate. or manape motor propelled
    passenger vehicles operated whollv within the
    limits of any incorporated town or city. and
    the subwbs  thereof. whether separately in-
    corporated or otherwise." (Emphasis ours)
          &tic18   16qGa, V, P, C,, reads in part as fol-
lows:
I




    nm*   '4. Gilbert   Adams   - Page 3                V-148



               "(a) Any officer, agent, servant, QC.
          employee of any corporation and every oCB-
               raon who violates




          imprisonmentin the      county jail not exceed-
          ing one year, or by     both such fine and im-
          prisonment; and the     violations occurring on
          @ach day shall each     constitute a separate
          offense.
               *(b)  Any officer, agent, servant, or
          euployee of any motor bus company as hereto-
          for5 defined, and any motor bus company, as
          heretofore defined and/or the owner or oper-
          ator, officer, servant, agent or employee,   :
          or any such owner or operator of any bus
          terminal who violates or failsto obey, ob-
          serve or comply with any order, decision,
          rule or regulation, direction, dWand OP
          requirement of the CosPmissionshall be sub-
           ect to and shall a a penalty not exceed-
          ing Five Hundred (&EO,OO) Dollars for
          each and every day of such violat&,     Such
          penalty to be recovered in any court of corn-,
          patent jurisdiction in Travis County, Texas,
          or in the County in which the violation oc-
          curs0 Suit for such penalty or penalties
          shall be instituted and conducted by the
          Attorney Oenrral of the State of Texas, or
          by the county or distrlot attorney of the
          county in which the violation occurs, in
          the lyuaeof the State of Texas, and by di-
          rection of the Railroad Coamission of
          Team o* (Emphasis ours)
               ft ifs clear
                          from the express wording of Sec-
    tion l(c), supra, that a person operating a motor V8-
    hiCl8 and transporting passengers for compensation or
    hire wholly within the limits of any incorporated town
    or city, does not come within the definition of a
    wNotor Bus Company*, and is therefore not subject to
    the terms and provisions of the Act (Article 911a, V.
    co s., and Article 169Oa, V, P. C.), Such operation
Hon. T. Gilbert Adams - Page 4                   V-148



which is wholly within the limits of the city or town
is subject to regulation by the local authorities,
See Citv of Wichita Falls ye Bowen, 182 S. Y. (2d)
695 ?Sup. Ct. 1944).  It is l-se      clear that the
exemption contained in Section l(c) applies with e-
oual force and effect to anv oneration confined whollv
&thin the limits of any incorporated town or city and
the suburbs thereof, whether separately incorporated
               (Emphasis supplied) It therefore fol-
ffiisEs"     any of the operation extends beyond the
limits of the city or town and its suburbs, it becomes
an operation subject to regulation under the terms of
the Act. Hence, the answer to your question depends
upon the meaning of the words "and suburbs thereof,
whether separately incorporated or otherwise."
          The word "suburb" is defined in 60 Corpus
Juris 982 as follows:
         “Suburb0 An outlying part of a city
    or town; a region or place adjacent to a
    city; a town or village so near that it
    may be used for residence by those who do
    busineae in the city.”
           In order for a place or town or region to
come within the definition of’s suburb it must be ad-
jacent to, or contiguous with, the city or town, In
other words, it must actually join the limits of the
      or border upon or be nearby or contiguous.
g%ds    Ic Phrases Pekn. Ed, 391 342. The word "ad-
joining" tiithreference to munikpal corporations in-
dicates contiguity of territory. Rebill 1, Borounh
of East Newark, 63 A. 81, 73 N, J.~O.

          In ~($d)De15Rio~orvTran;po;;;tionthe
s        27s.
       in affirming the jud.&ent of the Districl'
Court'granting an injunction restraining an operation
in violation of the Motor Bus Law, was called upon to
decide whether or not an operation by motor vehicle
in the transportation of persons for hire between Del
Rio, Texas,~and the International Bridge, including
Villa Acuna, Mexico, came within the exemption of Sec-
tion l(c), supra, which of necessity involved a deter-
mination of the meaning of the words "suburbs thereof",
The court said:
Hon. T. Gilbert :Adams- Page 5                   V-14$


         "Was the tsrritory described a'suburb
    of Del Rio? The use of the word suburb in
    Texas statutes is not new, for we have it
    used and well defined and understdod,in
    urban homesteads and other laws. Suburb
    is defined in Webster's New International
    Dictionary a5 follows: ‘An outlying part             1
    of a city or town; a smaller place adja-
    cent to a city.'
         I.    .   .

          @The testimony showed the defendants
     operated outside of the city of Del Rio
     and in every direction that they had a
     chance; as far as three miles east of the
     city of Del Rio, and twelve miles west of
     said city to Devil's River; that they op-
     erated over the ublic highways within
     this state and cgblrgedcompensation for
     carrying passengers; that they held them-
     selves out to take passengers anywhere.
     a . *
          *.   .   .

          "Since the statute,does not seek to
     define the word 'suburb,' we are left to,
     work out,and give to that word the usual,
     familiar, and genarally understood mean-
     ing, as used in everyday life. We do not
     see how by any stretch of the imagination
     one city more than three miles from an-
     other city and separated by the Rio Grande
     river which is the boundary between two
     republics, and also separated by large
     farms and only twenty-one houses and shack8
     between the two cities, can be considered
     as a suburb of the Texas city."
          As to whether or not a particular area is a
suburb of a city or town is ordinarily a question of
fact. The determination of the fact issue depends up-
on a number of factors. See our Oninion O-2737, dated
September 27, 1940, and our Opinion O-3504, dated &y
14, 1941.
          Applying the definition of a suburb as de-         '
fined in the Del Rio Case and the other authorities
                                                       .   .




Hon. T, Gilbert Adams - Page 6                 V-148



above cited to the exception contained in Section l(c),
supra, we find that the Legislature has excluded from
the provisions of Article alla, V:C. S., and Article
169Oa, V, P. Cs, any person owning controlling, oper-
ating or managing any motor propelled passenger vehi-
cle engaged in the business of transporting persons
for compensation or hire over the highways of this
State, when such operation is confined wholly within
the limits of any incorporated town or city and the
smaller outlying part of said city or town which is
adjacent thereto, and this regardless of whether or
not the smaller outlying and adjacent part of said
city or town be separately incorporated or not,
          Jasper, Newton, Silsbee, Beaumont, Buna, and
Call are separate cities and towns from that of Kirby-
ville, The boundaries or corporate limits of said
cities and towns are neither adjoining nor contiguous.
On the contrary, the municipalities are located a num-
ber of miles in distance from each other, and several
are located in a different county from that of Kirby-
ville, Under no application of the definition of the
word "suburb" as used in Section l(c), supra, can it
be said that the named cities and towns are suburbs
of Kirbyville. It therefore follows that the trans-
portation described between Kirbyville, on the one
hand; and Jaaper, Newton, Silsbee, Beaumont, Buna, and
Call, and other separate cities and towns which are
neither adjoining nor contiguous to Kirbyville, on the
other hand, is in violation of Article alla, V. C. Sqp
and Article 169Oa, V, P. C.
                          SUMMARY
          The words "and suburbs thereof, whether
    separately incorporated or otherwise" as
    us& in Section l(c) of Article 911a, V, C.
    S ., exempting the transportation service of
    taxi companies from the Motor Bus Law, mean
    the smaller outlying part of a city or town
    which is adjacent thereto; but do not in-,
    elude distant cities and towns which do not
Han, T. Gilbert Adams     - Page 7                      V-148


         adjoin the city or town in which the taxi
         caslpanyis licensed to operate,

                                     Yowa   very t-y,
                              ATTORNEY GENERAL OF TEXAS



                              BYr’-c--           =      +=--I
                                       Charles   D, Mathews
                                                  Assistant


                              umm~~:        April 17, 1947

                              ?i!za?%d
                              ATTOMEY GENERAL
    ‘.



CDVi:jt:ero